              Case 3:18-cv-02126-HZ    Document 44
                                                43           Filed 06/16/20
                                                                   06/15/20   Page 1 of 2




Pilar C. French, OSB No. 962880
frenchp@lanepowell.com
Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendants




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      PORTLAND DIVISION




VALUE LINX SERVICES, LLC, an Oregon                         Case No. 3:18-cv-02126-HZ
corporation; PRIORITY PAYMENT
SYSTEMS WEST, an Oregon corporation,
                                                            STIPULATED JUDGMENT OF
                                    Plaintiffs,             DISMISSAL WITH PREJUDICE

         v.

LINX CARD, INC., a Delaware corporation;
LINXPAY, INC., a California corporation; LPH
FINANCIAL, INC., a California corporation,

                                 Defendants.

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiffs Value Linx Services, LLC and

Priority Payment Systems West and defendants Linx Card, Inc., Linxpay, Inc., and LPH Financial,

Inc. hereby stipulate that this matter be dismissed with prejudice and without costs or fees to any

party, except that the Court expressly retains jurisdiction to ensure compliance with and

enforcement of the settlement agreement.




PAGE 1 -           STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
718946.0002/8087137.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
            Case 3:18-cv-02126-HZ     Document 44
                                               43           Filed 06/16/20
                                                                  06/15/20   Page 2 of 2




         IT IS THEREFORE ORDER AND ADJUDGED that the above-captioned matter is

dismissed with prejudice and without costs or fees to any party. However the Court shall retain

jurisdiction to ensure compliance with and enforcement of the settlement agreement.



         DATED this ______ day of ___________ 2020.




                                              Honorable Marco A. Hernandez
                                              U.S. District Court Judge



IT IS SO STIPULATED:


 DATED: June 15, 2020                                 DATED: June 15, 2020

 TONKON TORP LLP                                      LANE POWELL PC


 By     /s/ Darian Stanford                           By     /s/ Pilar C. French
   Darian Stanford, OSB No. 994491                      Pilar C. French, OSB No. 962880
   Telephone: 503.802.2028                             Telephone: 503.778.2100
 Attorneys for Plaintiffs                             Attorneys for Defendants




PAGE 2 -           STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE

                                            LANE POWELL PC
                                  601 SW SECOND AVENUE, SUITE 2100
718946.0002/8087137.1               PORTLAND, OREGON 97204-3158
                                      503.778.2100 FAX: 503.778.2200
